United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1289
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 Michael Duane Strain

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Waterloo
                                   ____________

                             Submitted: January 31, 2021
                              Filed: February 12, 2021
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Michael Strain, who is proceeding pro se, appeals after a jury convicted him
of being a felon in possession of firearms, and the district court1 sentenced him to 105

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
months in prison.     Upon careful review, we reject Strain’s challenges to his
conviction.

       We conclude that Strain waived his argument that the evidence obtained from
a search should have been suppressed, as he failed to raise the issue in a pretrial
motion and has not shown good cause for granting relief from the waiver. See United
States v. Horton, 756 F.3d 569, 574 (8th Cir. 2014) (arguments to suppress evidence
that are not presented in a pretrial motion to suppress are waived and unreviewable
on appeal; court may grant relief from the waiver for good cause). We further
conclude that the district court did not abuse its broad discretion by denying Strain’s
motion for a trial continuance, as Strain had already been granted a continuance, the
charges were straightforward, and the trial was imminent. See United States v.
Whitehead, 487 F.3d 1068, 1071 (8th Cir. 2007) (court has broad discretion to grant
or deny a continuance, discretion is at its zenith when continuance is sought close to
the trial date).

        We conclude the evidence presented at trial established that Strain possessed
the firearms found in his brother’s residence. See United States v. Spears, 454 F.3d
830, 832 (8th Cir. 2006) (appellate court will reverse only if no reasonable jury could
have found defendant guilty beyond reasonable doubt). The evidence showed that
Strain brought a rifle into a gun shop for repairs; expressed interest in purchasing a
rifle, which was later purchased by his brother’s girlfriend after he was told he would
have to fill out paperwork requiring him to disclose that he was a felon to purchase
it; and was found alone in his brother’s house with 13 unsecured firearms, including
the rifle purchased by his brother’s girlfriend and other firearms located near his
belongings and sleeping space, along with ammunition and firearm accessories
purchased by Strain.

     Finally, we conclude Strain has not shown based on the current record that his
counsel was ineffective, see Thai v. Mapes, 412 F.3d 970, 979 (8th Cir. 2005)

                                         -2-
(counsel is not ineffective for failing to raise meritless argument); and to the extent
his ineffective-assistance claim is based on facts outside the record, we decline to
address it in this direct appeal, see United States v. Hernandez, 281 F.3d 746, 749
(8th Cir. 2002) (generally, ineffective-assistance claim is not cognizable on direct
appeal).
                         ______________________________




                                         -3-